298 S.W.3d 129 (2009)
MBNA AMERICA (DELAWARE), N.A., Respondent,
v.
Richard HENSLEY and Lisa Hensley, Appellants.
No. ED 92399.
Missouri Court of Appeals, Eastern District, Division Four.
September 22, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 2, 2009.
Application for Transfer Denied December 22, 2009.
Lopa M. Blumenthal, Kenneth A. Blumenthal, Hazelwood, MO, for Appellant.
William H. Leyhe III, Scott M. McKinnis, St. Louis, MO, for Respondent.
Before KENNETH M. ROMINES, C.J., KURT S. ODENWALD, P.J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Richard Hensley, et al. (hereinafter and collectively, "Hensley") appeals from the trial court's judgment denying his motions for relief from the judgment entered against him in favor of MBNA America, N.A. Hensley raises eight points on appeal, claiming the trial court erred in finding it had jurisdiction over the original petition, failing to determine Hensley was abandoned by his attorney, and entering a monetary judgment that exceeded the limits of Chapter 517 RSMo (2000).
We have reviewed the briefs of the parties and the record on appeal. We find no error. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).